Citation Nr: 0714513	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1952 to 
July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The veteran does not have asbestosis that is related to his 
military service.


CONCLUSION OF LAW

Asbestosis was not incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
December 2003 and January 2004, subsequent to the initial AOJ 
decision.  These notices appropriately advised the veteran of 
all the Pelegrini II notice elements as listed above.  The 
veteran's claim was subsequently readjudicated in a March 
2004 Statement of the Case.

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of these notices fully comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Moreover his claim 
was subsequently readjudicated after providing the veteran 
with an opportunity to respond to each notice.  Furthermore, 
the veteran was told it was his responsibility to support the 
claim with appropriate evidence, and he was provided with the 
text of the relevant regulations relating to VA's duty to 
notice and assist.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices; and he has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claim, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice on these 
elements of his claim.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
treatment records are in the record for April 2003.  Private 
treatment records are of record for the period of July 1960 
through March 1996.  The veteran was notified in the rating 
decision and Statement of the Case of what evidence the RO 
had considered in rendering its decisions.  He has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2006).

The veteran was not provided VA examination in connection 
with this service connection claim.  However, examination is 
not needed because as explained below, there is no evidence 
that the veteran is currently diagnosed to have asbestosis 
that may be associated with his military service.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to be entitled to service connection for a 
disability, the first requirement is that the veteran have a 
current disability.  The veteran claims that he has 
asbestosis resulting in a chronic cough due to exposure to 
asbestos in service while working as a mechanic in a motor 
pool.    The Board finds, however, that the preponderance of 
the evidence is against finding that the veteran currently 
has asbestosis.

The post-service medical records contain private treatment 
records from July 1960 through March 1996.  Medical records 
from February 1996 do show a diagnosis of asbestosis.  These 
records appear to be from an asbestosis testing service and 
related to some kind of occupational asbestos exposure 
evaluation.  The report of a chest x-ray indicates a finding 
of "primary s, secondary s sized opacities involving six lung 
fields, perfusion 1/0."  The impression was that the chest x-
ray was consistent with asbestosis.  Pulmonary function 
tests, however, were within normal limits.  With these 
February 1996 treatment records, the veteran also submitted 
an undated statement from a board-certified internist who 
indicates that he examined the veteran's medical records, and 
that, on the basis of the recorded occupational history and 
the B-reading of the chest x-ray, he thinks that the veteran 
does have asbestosis.

These records, however, are the only medical records 
indicating any diagnosis of asbestosis in over 50 years of 
medical treatment.  The veteran's service medical records are 
silent for any complaints of or treatment for any respiratory 
disorder during service.  The veteran's separation 
examination report from July 1954 indicates he had a normal 
chest x-ray at that time.  The report of a chest x-ray taken 
in conjunction with a December 1954 VA examination also 
indicates a normal chest.  Private medical records from July 
1960 through March 1996, that appear to be from the veteran's 
primary care physician, fail to indicate any complaints of or 
treatment for any chronic respiratory disorder, including 
chronic cough.  A chest x-ray taken in January 1961 was 
normal.  It does not appear from these records that any 
subsequent chest x-ray was taken until the February 1996 
asbestos evaluation.  

Finally VA treatment records from April 2003 indicate the 
veteran was seen for follow-up of diabetes and hypertension 
and complained of several months' history of chest congestion 
with a productive cough of clear sputum and shortness of 
breath.  On examination there were scattered rhonchi in the 
chest.  The assessment was bronchospasm and a chest x-ray was 
ordered.  The chest x-ray report shows that the veteran's 
lung fields were clear without infiltrate or active chest 
disease.  A telephone contact note from five days later 
indicates that the veteran was called and specifically told 
that his chest x-ray did not show signs of asbestosis.

Thus, although the February 1996 medical records appear to 
indicate the veteran has asbestosis, the overwhelming 
majority of the medical evidence indicates otherwise.  One 
diagnosis in a period of 50 years of post-service medical 
treatment is not sufficient to show the existence of a 
chronic disorder that could be subject to service connection, 
especially given that the most recent medical evidence from 
April 2003 fails to show the existence of asbestosis.

Even if the Board were to assume that the veteran does 
currently have asbestosis, the preponderance of the evidence 
is against finding that it is related to service because 
there is no competent evidence the veteran was actually 
exposed to asbestos in service.  The veteran claims that he 
was exposed to asbestos as a mechanic in the U.S. Army, 
specifically while stationed in Germany and working in the 
motor pool.  

The Board notes that attempts to obtain records of exposure 
in service or about the jobs the veteran performed in service 
were unsuccessful.  The veteran's personnel records appear to 
have been lost in the 1973 fire at the National Personnel 
Records Center and were not able to be reconstructed.  In 
such cases, the United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is heightened 
and includes an obligation to search alternative forms of 
records that may support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992). There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases where records 
are presumed destroyed while in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  The Board finds in this 
case, however, that further efforts to reconstruct the 
veteran's personnel records from service would be futile as 
there are no other sources that would provide the details 
relating specifically to the veteran and his duties while in 
service.

The veteran's claims folder does contain a copy of the 
veteran's DD 214 and his service medical records.  His DD 
214, however, does not indicate his military occupational 
specialty.  It only indicates that the veteran's most 
significant duty assignment was with Battery B of the 25th 
Anti Aircraft Artillery Battalion (Gun 90 MM), which is not 
very enlightening as to the nature of the veteran's duties in 
service.  A review of the veteran's service medical records 
does not indicate that the veteran was ever treated for 
complaints relating to exposure to any pollutants such as 
dust or asbestos while in service.  Thus there is no evidence 
of exposure to asbestos in service to corroborate the 
veteran's claim.

Finally, the evidence of record shows that the veteran has a 
significant post-service history of asbestos exposure.  The 
February 1996 medical records are clearly related to an 
evaluation for occupational asbestos exposure.  In these 
records, the veteran reported exposure to asbestos from 1972 
to 1993 through his employment, but he failed to report any 
exposure to asbestos in service.  This report of exposure is 
inconsistent with the veteran's current claim that his 
asbestos exposure occurred in service.  Given these 
inconsistencies, the Board finds the veteran's report of 
exposure to be less than reliable.  Thus, without 
corroborating evidence, the Board finds that the evidence 
establishes that the veteran's exposure to asbestos was not 
in service but was during his employment from 1972 to 1993.  
There is, therefore, no evidence of a nexus between any 
claimed current asbestosis and the veteran's service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and thus the benefit of the doubt doctrine is not applicable 
in this case.  Consequently, the veteran's appeal must be 
denied.


ORDER

Entitlement service connection for asbestosis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


